Citation Nr: 0401807	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to effective date earlier than June 14, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD that the RO 
received on June 14, 2002, is the earliest document showing a 
claim for that benefit.

2.  Since the grant of service connection, the veteran's PTSD 
has been manifested by no greater than mild or transient 
symptoms; occupational and social impairment with occasional 
decrease in work efficiency, and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or memory loss is not shown.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than June 14, 
2002, for the grant of service connection for PTSD is not 
warranted by the evidence of record.  38 U.S.C.A. §§ 5107, 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2003).

2.  The criteria for an initial rating in excess of 10 
percent, for the veteran's PTSD, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the October 
2002 and January 2003 Statements of the Case (SOCs), June 
2002 correspondence, and associated correspondence issued 
since the appellant filed his claim, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  He was advised that, if 
he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims in the SOCs issued in 
October 2002 and January 2003.  In addition, the appellant 
was advised of the specific VCAA requirements in the June 
2002 correspondence.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing notification which complies with 
the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the June 2002 correspondence informed 
the appellant of the types of evidence, which would be 
necessary to substantiate his claims, and the RO obtained 
certain medical records pertinent to the appellant's claim.  
The additional evidence was duly considered by the RO when it 
issued the SOCs.  Further information as to evidence needed 
was provided in those documents.

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).




II.  Entitlement to an effective date earlier
than June 14, 2002 for the grant
of service connection for PTSD

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2003).  In this context, it 
should be noted that the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The veteran was separated from active duty on August 25, 
1970.  His initial compensation claim, requesting service 
connection for a PTSD, was received by the RO on June 14, 
2002.  There is no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).

After the RO granted service connection for PTSD and assigned 
an effective date of June 24, 2002, the veteran appealed the 
effective date, asserting that the effective date should be 
in 1999.  He indicated that he had initially filed a claim 
for service connection for PTSD on February 9, 1999, which 
was never acted upon.   

Notes in the claims file reflect that the RO did not find any 
record of a VA Form 21-4138.  Subsequently, the veteran 
submitted a copy of a VA Form 21-4138 dated February 4, 1999, 
but received by the RO on November 25, 2002.  There are 
other, earlier claims of record, but there is no evidence of 
an earlier claim for PTSD.

Unless otherwise provided, the effective date for an award of 
service connection shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  The effective date will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

A review of the claims file revealed no VA Form 21-4138 was 
received by the RO in 1999.  Therefore, the Board is unable 
to find that the veteran filed a claim prior to June 14, 
2002.

Since all of the evidence indicates that June 14,2002 was 
date of receipt of the veteran's claim, the effective date 
for the grant of service connection for PTSD was properly 
assigned as June 14, 2002 and the doctrine of resolving doubt 
in the veteran's behalf is not for application.  38 U.S.C.A. 
§§ 5101(a), 5107 (West 2002); 38 C.F.R. §§ 3.151(a), 
3.400(b)(2) (2003).

III.  Entitlement to an initial rating
 in excess of 10 percent for PTSD

A.  Factual Background

The Board notes that the veteran was first granted service 
connection for PTSD at a 10 percent evaluation by a September 
2002 rating decision.  The veteran continues to disagree with 
the level of evaluation assigned.

The veteran received a VA examination in June 1999.  He went 
for the examination at the request of his service officer.  
The examination report indicated that he was involved in a 
lot of downed aircraft recovery and repairs at his base camp 
in Vietnam.  He reportedly had vivid memories of a Vietcong 
bodies all shot up brought to the base by helicopter.  He 
experienced 28 helicopters being shot down.  He drank 
approximately two six packs of beer a week and between 13 and 
24 shots of liquor during the week.  He was not sure whether 
he had a drinking problem.  

The veteran worked full time with the West Mifflin Police 
Department as a sergeant and supervisor for 29 years.  

The veteran was administered the standard tests for the 
assessment of PTSD.  The results indicated that he grossly 
under reported and minimized his psychic pain.  The 
Mississippi scale for combat related PTSD was 88, which was 
sub-threshold and below the cut-off for clinically indicated 
PTSD.  The impression was that the veteran was sub-clinical 
PTSD and that while he was exposed to very stressful 
situations in Vietnam, he had found a way to cope with this.  

VA treatment records dated from May to July 2002 show that 
the veteran was seen with complaints of PTSD symptomatology, 
which included flashbacks, anxiety, sleep deprivation, and 
nightmares.  He was diagnosed with PTSD.  Global assessment 
of functioning (GAF) scores of 60 and 70 were provided.  

The veteran received a VA PTSD examination in September 2002.  
The examination report indicated that he experienced survivor 
guilt as a result of a plane crash.  He experienced weekly 
nightmares.  He had restless sleep that was interrupted 
frequently during the night, but he also suffered from sleep 
apnea.  

The veteran had been married for 31 years.  He reported that 
his relationship with his wife was generally okay, although 
he had little to no interest in sex anymore.  

The mental status examination revealed that the veteran was 
alert and oriented in all three spheres.  He was in good 
contact with routine aspects of reality and showed no signs 
or symptoms of psychosis.  He spoke in normal tone, rhythm, 
and rates.  His conversation tended to be somewhat terse and 
low keyed with little or no emotional display, but was 
relevant, coherent, and with little or no emotional display, 
but was relevant, coherent, and goal directed.  His affect 
appeared to be blunted, if not flattened throughout the 
examination.  He showed little to no resilience or 
reactivity.  He appeared to be significantly depressed about 
a lot of things, Vietnam being only one small part of the 
picture.  He was unhappy about with retirement and frustrated 
over what his working career was and felt generally 
depressed.  His memory and intellect appeared to be intact 
and above average capacity.  There were no major impediments 
in insight or judgment, although his belief was that 
everything that was going on in his life presently was a 
direct result of his experience in Vietnam, which was 
inconsistent with his combat experience.  The diagnosis was 
PTSD, very mild.  A GAF score of 75 due to PTSD was provided.  

B.  Applicable Law

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), also stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that the 
findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Under the criteria for evaluating psychiatric disorders, as 
set forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
10 percent rating is warranted when a veteran has 
occupational and social impairment due to mild and transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by significant medication.  

A 30 percent evaluation is warranted when a mental disorder, 
including PTSD, creates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

C.  Legal Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabling for his service connected PTSD.  The veteran's 
honorable Vietnam service is certainly recognized.  However, 
the question before the Board at this time is the degree of 
impairment attributable to his PTSD.  Even assuming for the 
sake of argument that all of the veteran's current 
psychiatric symptomatology is due to PTSD (as opposed to 
other life stresses), the overall record shows no more than 
mild impairment.  

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Nevertheless, the vast 
majority of symptoms listed for a 30 percent rating have not 
been demonstrated.  The record does not reflect that the 
veteran suffers from suspiciousness, panic attacks or mild 
memory loss.  Moreover, the veteran notes some sleep 
impairment could be attributed to his sleep apnea and not 
solely due to his PTSD.  The Board acknowledges and accepts 
the veteran's contentions that he experiences nightmares 
three to four times a month.  However, even when taking into 
account his nightmares, the veteran still does not experience 
any of the symptoms of PTSD necessary to warrant a 30 percent 
disability rating.

Furthermore, the veteran's family situation is and has been 
stable since he married his wife more than 30 years ago.  The 
September 2002 examiner concluded that the slightly decreased 
social functioning and mood that the veteran reported at that 
time was associated with his January 2002 retirement from the 
police force after a successful 31-year career as a sergeant 
and supervisor rather than to his Vietnam service.  The 
September 2002 examiner concluded that the veteran's PTSD 
symptomatology was very mild.  The veteran had additional 
problems related to alcohol and depression secondary to 
multiple lift stressors that negatively impacted his 
functioning more than his PTSD and were unrelated to PTSD or 
military service.  

The Board has considered higher evaluations for the veteran's 
service-connected PTSD under Diagnostic Code 9411.  However, 
none of the medical evidence on record supports a disability 
rating higher than 10 percent under this Diagnostic Code.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  It is 
noted that the evidence does not demonstrate that the 
veteran's service connected PTSD is (or has been) manifested 
by objective evidence of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks so as to warrant a 30 percent evaluation under 
Diagnostic Code 9411.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for PTSD, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine does not apply, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than June 14, 2002, 
for the award of service connection for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



